—In an action, inter alia, for a judgment declaring the rights, duties, and liabilities of the parties pursuant to a construction contract and a policy of insurance, the defendant International Management Consultants, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Lally, J.), entered March 10, 1997, as denied its cross motion to resettle an order of the same court (Murphy, J.), entered August 19, 1994.
Ordered that the appeal is dismissed, with costs.
An order denying a motion to resettle a substantive or decretal portion of a prior order is not appealable (see, Gifaldi v Dumont Co., 172 AD2d 1025, 1026; Kay-Fries, Inc. v Martino, 73 AD2d 342, 351).
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.